 


110 HJ 66 IH: Proposing an amendment to the Constitution of the United States to establish and protect the rights of victims of violent crimes.
U.S. House of Representatives
2007-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
110th CONGRESS 
1st Session 
H. J. RES. 66 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2007 
Mr. Chabot introduced the following joint resolution; which was referred to the Committee on the Judiciary 
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States to establish and protect the rights of victims of violent crimes. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification, and which shall take effect 180 days after ratification by the required number of States: 
  — 
1.Without denying or abridging the constitutional rights of those accused of committing a violent crime, the rights of victims of violent crime are hereby established and shall not be denied by any State or the United States and may be restricted only as provided in this article.
2. A victim of violent crime shall have the right to reasonable and timely notice of any public proceeding involving the crime and of any release or escape of the accused; the right not to be excluded from such public proceeding; the right reasonably to be heard at public release, plea, sentencing, reprieve, and pardon proceedings; and the right to adjudicative decisions that duly consider the victim’s safety, interest in avoiding unreasonable delay, and just and timely claims to restitution from the offender. These rights shall not be restricted except when, and to the degree dictated by, a substantial interest in public safety or the administration of criminal justice requires such restrictions, or by other compelling necessity.
3.Nothing in this article shall be construed to provide grounds for a new trial or to authorize any claim for damages. Only the victim or the victim’s lawful representative may assert the rights established by this article, and no person accused of the crime may obtain any form of relief hereunder.
4.Congress shall have power to enforce this article by appropriate legislation. Nothing in this article shall affect the President’s authority to grant reprieves or pardons.. 
 
